DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Auxiliary Units in Operative Connection with an Engine Shaft using beveloid gear.

Claim Objections
The following claim(s) is/are objected to because of the following informalities:  
Claim 6 line l, “an auxiliary unit” should be changed to “[[an]] one of the auxiliary units”
Appropriate correction is required.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobosz (9951695) in view of Krauss (4188833).
Regarding claim 1
	Dobosz discloses a gas turbine engine (Fig 2) for aircraft (intended use, the engine in Fig 2 is capable of being used in an aircraft) with an engine shaft (230), which is in operative connection (gears and shafts as seen in Figs 2 and 4A) with auxiliary units (accessory devices 242a-d in Fig 3, Col 4 ll. 54), the operative connection comprising interengaging bevel gear wheels (237, 248, 256, 252, 250 in Figs 2 and 4A).
Dobosz further discloses that at least one of the gear wheels of the operative connection being configured as a bevel gear wheel (bevel gear 250, Col 5 ll. 47-48), however is silent on the gear wheels being a beveloid gear wheel.
However, Krauss teaches a gear train for an engine (construed as the claimed operative connection, Fig 2, Col 1 ll. 5-7) comprising interengaging gear wheels being bevel gears (various gears in the gear train are of known bevel type, Col 4 ll. 57-58). However, due to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element (in this case, a beveloid gear in Krauss) for another (in this case, a bevel gear in Dobosz) to obtain predictable results (in this case, meshes with another gear to drive a shaft in a gear trains) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding claim 2
	Dobosz in view of Krauss discloses the gas turbine engine according to Claim 1.
Dobosz further discloses wherein at least one gear wheel (broadly interpreted to be any gear wheel of the operative connection – a set of bevel gears 236 connects engine shaft 230 to towershaft 235, Fig 2, Col 4 ll. 21-23, one of the bevel gears 236 located on engine shaft 230 is interpreted to be the at least one gear wheel) of the operative connection is connected to the engine shaft for rotation therewith, is configured as a bevel gear (bevel gear 236) and meshes with a further gear wheel (the other bevel gear located at end 237, both bevel gears mesh with each other to connect engine shaft 230 to towershaft 235) of the operative connection that is formed as a bevel gear.

    PNG
    media_image1.png
    1049
    1287
    media_image1.png
    Greyscale

Regarding claim 3
	Dobosz in view of Krauss discloses the gas turbine engine according to Claim 1.
Dobosz further discloses wherein at least one gear wheel (broadly interpreted to be any gear wheel of the operative connection – gearwheel 250 in Fig 4A) of the operative connection is connected to a drive shaft (247) of an auxiliary unit (generator and starter mounted on drive shaft 247, Col 5 ll. 33-34) for rotation therewith, is configured as a bevel gear (bevel gear 250 Col 5 ll. 47-48) and meshes with a further gear wheel (248/248a Fig 4B) of the operative connection that is formed as a bevel gear (bevel pinion gear 248a, Col 5 ll. 44).
Regarding claim 4

Dobosz further discloses wherein at least one gear wheel (broadly interpreted to be any gear wheel of the operative connection – a set of bevel gears 236 connects engine shaft 230 to towershaft 235, Fig 2, Col 4 ll. 21-23, one of the bevel gears 236 located on engine shaft 230 is interpreted to be the at least one gear wheel) of the operative connection is connected for rotation therewith to an auxiliary shaft (towershaft 235) running substantially in the radial direction (towershaft 235 extends generally in a radially outward direction in Fig 2) of the gas turbine engine and outwardly from the engine shaft (230), is formed as a bevel gear and meshes with a further gear wheel (the other bevel gear of the set 236 at end 237 in Fig 2) of the operative connection that is formed as a bevel gear.
Regarding claim 5
	Dobosz in view of Krauss discloses the gas turbine engine according to Claim 4.
Dobosz further discloses wherein at least one gear wheel (broadly interpreted to be any gear wheel of the operative connection – bevel gear 250 in Fig 4A, annotated in Fig 2) of the operative connection is connected for rotation therewith to a coupling shaft (annotated in Fig 2, shaft 247 in Fig 4A) running from the auxiliary shaft (235) substantially in the axial direction (coupling shaft extends along the axial direction in Fig 2) of the gas turbine engine, is formed as a bevel gear and meshes with a further gear wheel (bevel gear 256, Col 5 ll. 48-49) of the operative connection that is formed as a bevel gear.

    PNG
    media_image2.png
    614
    790
    media_image2.png
    Greyscale

Regarding claim 7
	Dobosz in view of Krauss discloses the gas turbine engine according to Claim 1.
Dobosz further discloses wherein a bevel gear wheel (bevel gear 250 in Fig 4A) is provided as an intermediate wheel between two gear wheels (between 256 of axis E and 256 of axis F) in each case of the operative connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the intermedicate wheel being a bevel type in Dobosz with a beveloid type, as suggested and taught by Krauss for reason as stated in claim 1.
Regarding claim 9
	Dobosz discloses the gas turbine engine according to Claim 1.
Dobosz further discloses wherein a number of gear wheels (bevel gears 250 and 256 of axis E in Fig 4A) of the operative connection that are configured as bevel gear wheels and are respectively connected to a drive shaft (214 of axis E) of an auxiliary unit (242c) for rotation therewith are simultaneously in engagement with a further gear wheel (bevel gear 256 of axis F) of the operative connection that is connected to a drive shaft (214 of axis F) of an auxiliary unit (242d) for rotation therewith and is configured as a bevel gear wheel.
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute each of the bevel gears (250, 256 of axis E, and 256 of axis F) in Dobosz with a beveloid gear wheel, as suggested and taught by Krauss for reason as stated in claim 1.
Regarding claim 10
	Dobosz discloses the gas turbine engine according to Claim 9.
Dobosz further discloses wherein the axes of the drive shafts (axes E and F of driveshafts 214) of the auxiliary units (242c and 242d) define a lateral surface of a cone (annotated in Fig 4A).

    PNG
    media_image3.png
    343
    451
    media_image3.png
    Greyscale

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobosz in view of Krauss, as applied to claim 1 above, and further in view of Valk (LEGO MINDSTORMS EV3 Discovery Book: A Beginner's Guide to Building and Programming Robots, page 123).
Regarding claim 11
	Dobosz in view of Krauss discloses the gas turbine engine according to Claim 1.
	Dobosz further discloses at least two intermeshing gear wheels (256 of axis E and 250 in Fig 4A), where gear wheel 256 of axis E is connected to low speed shaft 214 and gear wheel 250 is connected to high speed shaft 247 (Col 5 ll. 33-35).
Dobosz in view of Krauss is silent on wherein at least two intermeshing gear wheels have different numbers of teeth than one another.
However, Valk teaches that the number of teeth of the driven gear is a result effective variable. A gear ratio is calculated based on the number of teeth on the output gear and the number of teeth on the input gear (Gear ratio formula, page 123 first column), to determine how much faster or slower the rotational speed of the corresponding output shaft is relative to the rotational speed of the input shaft. This indicates that the number of teeth of each gear is a result effective variable, used to achieve a recognized result of precisely determining the rotational speed of each output shaft.
In view of the prior art teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the at least two intermeshing gear wheels in Dobosz with different number of teeth as suggested and taught by Valk, in order to control the rotational speed of each output shaft corresponding to each gear wheel (high speed for shaft 247 and low speed for shaft 214 in Dobosz), since it has been held that optimizing a result effective In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), In re Alter, 220 F.2d454, 456, 105 USPQ 233, 235 (CCPA 1955),“[WJhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05 I and II.

Claim(s) 1 and 6 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Dobosz in view of Krauss.
Regarding claim 1
	Dobosz alternatively discloses a gas turbine engine (Fig 2) for aircraft (intended use, the engine in Fig 2 is capable of being used in an aircraft) with an engine shaft (230), which is in operative connection (gears and shafts as seen in Figs 2 and 6A-B) with auxiliary units (accessory devices 242a-d in Fig 3, Col 4 ll. 54), the operative connection comprising interengaging gear wheels (237, 248a-b, 256, 252a-b, 250 in Figs 2 and 6A-B).
Dobosz further discloses that at least one of the gear wheels of the operative connection being configured as a bevel gear wheel (bevel gears 248a-b and 250, Col 8 ll. 16-18), however is silent on the gear wheels being a beveloid gear wheel.
However, Krauss teaches a gear trains for an engine (construed as the claimed operative connection, Fig 2, Col 1 ll. 5-7) comprising interengaging gear wheels being bevel gears (various gears in the gear train are of known bevel type, Col 4 ll. 57-58). Due to the interchangeability of the gears, there can be many variations of the gear wheels, for example, the gear wheels can have beveled, cross-axis skew, or beveloid gear teeth (Col 4 ll. 60-65). This indicates that bevel gears and beveloid gears are interchangeable and equivalent to one another, as known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element (in this case, a beveloid gear in Krauss) for another (in this case, a bevel gear in Dobosz) to obtain predictable results (in this case, meshes with another gear to drive a shaft in a gear trains) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding claim 6
	Dobosz alternatively in view of Krauss discloses the gas turbine engine according to Claim 1.
Dobosz further discloses wherein at least one axis of a drive shaft (axis B of shaft 247 in Fig 6A) of an auxiliary unit (242a in Fig 3) forms an acute angle (acute angle annotated in Fig 6A, a “right angle line” is also drawn in for reference only) with an axis of a drive shaft (axis of drive shaft of gear 252a annotated in Fig 6A) of a further auxiliary unit (side unit 242c or 242d).

    PNG
    media_image4.png
    535
    628
    media_image4.png
    Greyscale

Claim(s) 1, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu (10502142, Suciu’142 hereinafter) in view of Krauss.
Regarding claim 1
	Suciu’142 discloses a gas turbine engine (Fig 1) for aircraft (intended use, the engine in the prior art is capable of being used in an aircraft) with an engine shaft (center shaft of turbojet 100), which is in operative connection (towershaft 72, 76 and gearbox 16) with auxiliary units (accessories 22-28, Col 3 ll. 63-34), the operative connection comprising interengaging gear wheels (plurality of gears 40, 44, 36A-F, 38A-G in Fig 2).
Suciu’142 further discloses that at least one of the gear wheels of the operative connection being configured as a bevel gear wheel (bevel gear 40, Col 5 ll. 59-60), however is silent on the gear wheels being a beveloid gear wheel.
However, Krauss teaches a gear trains for an engine (construed as the claimed operative connection, Fig 2, Col 1 ll. 5-7) comprising interengaging gear wheels being bevel gears (various gears in the gear train are of known bevel type, Col 4 ll. 57-58). However, due to the interchangeability of the gears, there can be many variations of the gear wheels, for example, the gear wheels can have beveled, cross-axis skew, or beveloid gear teeth (Col 4 ll. 60-65). This indicates that bevel gears and beveloid gears are interchangeable and equivalent to one another, as known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element (in this case, a beveloid gear in Krauss) for another (in this case, a bevel gear in Suciu’142) to obtain predictable results (in this case, meshes with another gear to drive a shaft in a gear trains) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding claim 8
	Suciu’142 in view of Krauss discloses the gas turbine engine according to Claim 1.
Suciu’142 further discloses wherein the axes of the drive shafts (50A-F in Fig 4) of the auxiliary units lie in a common plane (first gears 36 maybe be arranged inline with one another, e.g. along a straight line, Fig 4 Col 4 ll. 46-48; this indicates that the axes 50A-F are arranged along the same straight line, in Fig 4, thus would be on the same plane).

    PNG
    media_image5.png
    429
    678
    media_image5.png
    Greyscale

Regarding claim 13
	Suciu’142 in view of Krauss discloses the gas turbine engine according to Claim 1.
Suciu’142 further discloses wherein at least one auxiliary unit (22, 23, 25 in Fig 3) is arranged on one side of the gear wheels (bottom side of gear wheels 36A-F as seen in Fig 3) of the operative connection that are connected to the drive shafts of the auxiliary units (drive shafts of units 22, 23, 25) and at least one further auxiliary unit (26, 24, 28, 27) is positioned on the side of the gear wheels opposite (top side of gear wheels 36A-F as seen in Fig 3) thereto.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu (7500365, Suciu’365 hereinafter) in view of Krauss.
Regarding claim 1
Suciu’365 discloses a gas turbine engine (Fig 3) for aircraft (Col 1 ll. 25) with an engine shaft (34 Fig 4), which is in operative connection (gears and shafts in Figs 4 and 5) with auxiliary units (accessory devices 92, 86 Fig 5, Col 4 ll. 31), the operative connection comprising interengaging gear wheels (94, 44 Fig 5).
Suciu’365 further discloses that at least one of the gear wheels of the operative connection (broadly interpreted to be any gear wheel of the operative connection) being configured as a bevel gear wheel (bevel gear 44, Col 3 ll. 39-40), however is silent on the at least one of the gear wheels being a beveloid gear wheel.
However, Krauss teaches a gear trains for an engine (construed as the claimed operative connection, Fig 2, Col 1 ll. 5-7) comprising interengaging gear wheels being bevel gears (various gears in the gear train are of known bevel type, Col 4 ll. 57-58). However, due to the interchangeability of the gears, there can be many variations of the gear wheels, for example, the gear wheels can have beveled, cross-axis skew, or beveloid gear teeth (Col 4 ll. 60-65). This indicates that bevel gears and beveloid gears are interchangeable and equivalent to one another, as known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform a simple substitution of one known element (in this case, a beveloid gear in Krauss) for another (in this case, a bevel gear in Suciu’365) to obtain predictable results (in this case, meshes with another gear to drive a shaft in a gear trains) was an obvious extension of prior art teachings, KSR, 550 U.S., 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding claim 12
	Suciu’365 in view of Krauss discloses the gas turbine engine according to Claim 1.
Suciu’365 further discloses wherein the auxiliary units are in each case arranged on the same side of the gear wheels (all accessories 92 and 86 are arranged on the right side of gear wheels 94 as seen in Fig 5) of the operative connection that are connected to the drive shafts of the auxiliary units (gear wheels 94 connected to drive shafts of accessories 92, 86).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Viel (10077715) teaches an accessory gearbox having a V-shape to allow for a compact arrangement of the accessory units.
Suciu (8490410) teaches an axial accessory gearbox driven by a towershaft, where the accessories comprise interengaging gearwheels of various types.
Kobayashi (20080022800) teaches a conical involute gear, i.e. beveloid gear.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741